DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 08/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 03/31/2022. Claims 11, 15, and 19 were cancelled. Claims 1-10, 12-14, 16-18, and 20 were amended. Claims 21-27 were added. Claims 1-10, 12-14, 16-18, 20-27 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
Objections
	Applicant has amended Claims 1 and 12 by removing the objected language. Accordingly, the objections to claims 1-8 and 12 have been rendered moot and thus, have been withdrawn. 
35 USC 112
	Applicant has amended Claims 7 and 8 by removing the indefinite language as Examiner suggested. Accordingly, the rejection to claims 7-8 have been rendered moot and thus, have been withdrawn. 
35 USC § 101
Applicant’s arguments, see pages 27-30 of Applicant’s Response, filed 08/30/2022 with respect to the 35 U.S.C. 101 rejections of Claims 1-5, 7-18, and 20 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 101 rejection of Claims 1-5, 7-18, and 20 have been withdrawn.  Examiner noting the limitations of “Sending”, “receiving”, “authorizing”, and “sending” as the concepts which made the claim eligible. 
35 USC § 103
Applicant argues on page 31 that Neal does not teach a random or pseudo random or QR code as a shipping identifier. Examiner notes that Neal suggests a shipping identifier which is an arbitrary string of characters; however, Examiner relies on new reference Zundel to teach the limitation. 
Applicant argues on page 31-32 that Neal must communicate with courier’s delivery system in order to operate. Examiner notes that Applicant’s concept of operation independent of any courier system is not recited within the independent claims, but in claims 26 and 27 which Examiner has indicated as allowable subject matter. 

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “receiving, by the logistics management system from a third computing device, an additional request to deliver the item to the recipient at the different location”. Within claim 1, a second computing device (a sender) provides a request to deliver the item to the recipient at a location and a first computing device (a recipient) provides the recipient-specific information. It is unclear how a third computing device, a third-party to the initial delivery request, is able to provide an additional request for the delivery of the item to the different location. The third computing device may potentially request delivering an additional item similar to Claim 17 “receiving a second request…to deliver a second item to the recipient at the second location”. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 9, 12-14, 16, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) in view of Zundel et al. (US2017/0236193) in view of Gomez Santamaria et al. (US2020/0410797) in view of Pineau et al. (US2013/0214902).
As per independent Claim 1, 
Neal teaches a method of conducting secure delivery transactions of an item with an electronic locker arrangement and authorizing access to the electronic locker arrangement by a recipient, comprising: (see para. 13 and 100) 
receiving, by electronic communication through the network, from a second computing device to the logistics management system, a request to deliver the item to the recipient at the location (see Neal figure 4A and para. 70-73 where in para. 70 (and para. 61) the user may purchase a product to be delivered to herself or a third-party recipient and in para. 71-73 the user identifies where the product should be delivered; para. 40-42 and 62 for computing device)
determining, by a processor of the logistics management system, and based at least partly on the location of the recipient, an electronic locker arrangement to store the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
generating, by the processor of the logistics management system, based at least partly on the request, a system identifier, and the location of the recipient, a string of characters or a QR code as a shipping identifier identifying the item uniquely associated with the recipient and with delivery of the item to the recipient (see Neal para. 73 where the carrier can translate a virtual address; para. 106 and figure 12 where the virtual address contains an arbitrary alphanumeric string, alphanumeric code uniquely identifying the user, user name, error correction code, and additional user information such as city, zip code, state and country; see para. 61, 101-105 where the user specifies delivery options where a postal address corresponds to each delivery option; in table 1100 of figure 11 “each row in the table represents a delivery option and contains a unique identifier of the user who specified this delivery option and the identifier of the postal address identifier corresponding to this delivery option and a Boolean (i.e. true or false or single bit) indicator/flag that identifies the delivery option currently selected as “Active” by the user” and see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”; thus, the shipping identifier is based on a shipping request, the user’s unique ID (system identifier), and the location; see also para. 45-46)
providing the shipping identifier for locating a locker of the electronic locker arrangement for storing the item by a courier (see Neal para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)
providing an identifier for opening, by an electronic locker arrangement processor, a locker of the electronic locker arrangement for storing the item by a courier (see Neal para. 77 where the carrier must authenticate himself to the node with electronic identification in order to unlock specific boxes to deliver parcels; para. 95 carrier holds a digital unlocking key; para. 68 where the control units communicate with the central system and communicate with the boxes to lock and unlock after receiving the proper key; para.  99-100 and figure 4B where the package is delivered to the locker by the carrier)
determining, by the processor of the logistics management system, that the item has been stored by the electronic locker arrangement (see Neal para. 77 and 99-100 and figure 4B where the package is delivered to the locker by the carrier; para. 69 where a sensing device in the locker can sense the presence and identity of the package)
sending, by electronic communication through the network, a notification, from the logistics management system to the first computing device, indicating that the item has been stored by the electronic locker arrangement (see Neal para. 77, 99-100, and figure 4B where the system notifies the recipient that the parcel has been delivered to the terminal)
controlling access to the electronic locker arrangement for securely delivering the item to the recipient by: receiving a request to access the item stored by the electronic locker arrangement (see Neal para. 77-78 where after the parcel is stored in the terminal, the terminal is locked and the recipient has to authenticate their identity to unlock the terminal and retrieve the parcel; para. 99-100 where the recipient uses a digital unlocking key to unlock the drop-box) 
a code uniquely identifying the recipient with respect to the item (para. 99 where the drop-box receives an electronic locking key from the central system and only the intended recipient possesses the information needed to decode the locking key (and thus open the drop box to retrieve the parcel) and para. 100 where the recipient uses the unlocking key as proof of entitlement to pickup the parcel) 
a control signal for opening the locker storing the item for the recipient (see Neal para. 68 where the control units communicate with the central system and communicate with the boxes to lock and unlock after receiving the proper key; para. 64 where the central system receives information from the terminal and transmits box access authorization information being sent from the central system to the terminal)
Neal does not teach receiving, by electronic communication through a network, from a first computing device to a logistics management system, recipient-specific information indicating a location of the recipient.
Shiryan teaches:
receiving, by electronic communication through a network, from a first computing device to a logistics management system, recipient-specific information indicating a location of the recipient (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan receiving, by electronic communication through a network, from a first computing device to a logistics management system, recipient-specific information indicating a location of the recipient with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 
Neal/Shiryan does not explicitly teach a random or pseudo-random string of characters or a QR code as a shipping identifier and providing the shipping identifier for opening, by an electronic locker arrangement processor, a locker of the electronic locker arrangement for storing the item by a courier. However, Examiner notes that Neal does teach an arbitrary alphanumeric string of characters as a shipping identifier, providing the shipping identifier to the courier, and a courier using an identifier to open, by an electronic locker arrangement processor, a locker of the electronic locker arrangement for storing the item by a courier (see citations above).
Zundel teaches:
a random or pseudo-random string of characters or a QR code as a shipping identifier (see para. 6, 27, 53, 65 where the access code is randomly generated)
providing the shipping identifier for opening a locker (see para. 25 where the delivery location for the item may be a lockbox at the premises; para. 53-54 where the access code enables the delivery person to access a designated location at the premises; para. 36 where the access code may unlock a door, open a garage door, etc.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Zundel a random or pseudo-random string of characters or a QR code as a shipping identifier and providing the shipping identifier for opening a locker with the motivation of increasing the security of the locker (by using a randomly generated access code) and increasing the efficiency of the delivery. See Zundel para. 27 “the occupant may configure an access code for the secure delivery. In one embodiment, the access code may be generated in real-time upon request. In some embodiments, the access code may be randomly generated. In some embodiments, generation or selection of the access code may be delayed to after the time of sale. For example, the occupant may choose a delayed generation of an access code when implementing secure delivery when purchasing an item”. See also para. 22-23 where parcels are vulnerable to theft and the present system improves the security of parcel deliveries. 
Neal/Shiryan/Zundel does not teach controlling access to the electronic locker arrangement for securely delivering the item to the recipient by: receiving, by electronic communication through the network, from the first computing device of the recipient to the logistics management system, a request to access the electronic locker arrangement; generating, by the processor of the logistics management system, a code uniquely identifying the recipient; and sending, by electronic communication through the network, from the logistics management system to the first computing device of the recipient, the code. However, Examiner notes that Neal teaches controlling access to the electronic locker arrangement for securely delivering the item to the recipient by: receiving a request to access the item stored by the electronic locker arrangement and a code uniquely identifying the recipient with respect to the item (see citations above). 
Gomez Santamaria teaches:
controlling access to the electronic locker arrangement for securely delivering the item to the recipient by: receiving, by electronic communication through the network, from the first computing device of the recipient to the logistics management system, a request to access the electronic locker arrangement (para. 53-54 where the user requests the use of a locker; para. 53-63 where in 63, the electronic sending of the access request is performed by the mobile device through wireless communication with the central access control unit)
generating, by the processor of the logistics management system, a code uniquely identifying the recipient (para. 53 where an access license is transformed into a QR code and the user can use the QR code to open and close lockers according to their profile; 
sending, by electronic communication through the network, from the logistics management system to the first computing device of the recipient, the code (para. 56-57 where the mobile device obtains the QR code; para. 53-63 where in 63, the electronic sending of the access request and the obtaining of the access license with the mobile device is performed through wireless communication with the central access control unit)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel invention with Gomez Santamaria with the motivation of increasing the efficiency of the system by “enabling considerable energy savings in the batteries by maintaining the electronics of the lock in a standby mode” (para. 5) and “The present invention has a system and an activation method which adds a form of activation which can be used by any smartphone, maintaining a very low level of consumption of the internal battery of the lock. Thus, it is not necessary to provide the user with additional means for actuating the lockers, such as RFID wristbands or cards” (para. 6). Examiner noting that Neal teaches using an unlocking key stored on a card (para. 100 of Neal) and the Gomez Santamaria modification allows for a recipient to use their mobile device to request access to a locker. Neal/Shiryan/Zundel/Gomez Santamaria does not teach the code for extracting information from the code, by a computing device processor of the first computing device of the recipient, receiving, by electronic communication through the network, from the first computing device of the recipient to the logistics management system, the extracted information, along with an identifier of the recipient; authorizing, by the processor of the logistics management system, access to the electronic locker arrangement by the recipient based on the identifier and the extracted information; and sending, by electronic communication through the network, from the logistics management system to the electronic locker arrangement, a control signal for opening the locker. However, Examiner notes that Neal teaches a control signal for opening the locker storing the item for the recipient (see citation above). 
Pineau teaches:
the code for extracting information from the code, by a computing device processor of the first computing device of the recipient, receiving, by electronic communication through the network, from the first computing device of the recipient to the logistics management system, the extracted information, along with an identifier of the recipient (para. 175 and figure 21 where the mobile device extracts information from the QR code and sends the extracted information along with an identifier of the mobile device to the server)
authorizing, by the processor of the logistics management system, access to the electronic locker arrangement by the recipient based on the identifier and the extracted information (para. 175 where the server checks whether the user corresponding to the identifier of the mobile device has permission to enter the door; para. 220 where the door is a door to a locker)
sending, by electronic communication through the network, from the logistics management system to the electronic locker arrangement, a control signal for opening the locker (para. 175 where if permission is granted the server sends an open door signal to the bridge/door strike causing the door to unlock) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel/Gomez Santamaria invention with Pineau with the motivation of increasing the security of the locker. Gomez Santamaria teaches a QR code which may be used to access lockers and the Pineau modification requires further authentication using the QR code before the user can open the door. 

As per dependent Claim 3, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaches:
wherein the location of the recipient changes to a different location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”; see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”; lastly, see para. 84, ETA query will happen repeatedly)
determining, by the processor of the logistics management system, another electronic locker arrangement to store the item for the recipient based at least partly on the different location and the system identifier (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”. See also para. 84 that ETA query happen repeatedly; para. 106 and figure 12 where the virtual address contains an alphanumeric code uniquely identifying the user, user name, error correction code, and additional user information such as city, zip code, state and country; see para. 61, 101-105 where the user specifies delivery options where a postal address corresponds to each delivery option; in table 1100 of figure 11 “each row in the table represents a delivery option and contains a unique identifier of the user who specified this delivery option and the identifier of the postal address identifier corresponding to this delivery option and a Boolean (i.e. true or false or single bit) indicator/flag that identifies the delivery option currently selected as “Active” by the user” and see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”)

As per dependent Claim 5, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaches:
wherein the processor of the logistics management system determines that the item has been delivered to the electronic locker arrangement based at least partly on at least one of: sensor data electronically communicated through the network from the electronic locker arrangement to the logistics management system; an indication electronically communicated through the network from the electronic locker arrangement to the logistics management system indicating that the item has been stored in the locker; or an additional notification electronically communicated through the network from the second computing device to the logistics management system that the item has been stored in the locker (see Neal para. 77 “electronic authentication performed between the carrier 804 and the node 802 will act as a signature that the custody of the boxes has been transferred from the carrier 804 to the node 802, which will so notify the system 810 at step 444, which in turn notifies the recipient 806 at step 446 that the parcel has been delivered to the terminal 802” and 99-100 and figure 4B where the package is determined as delivered to the locker by the carrier after authentication between carrier and the locker; para. 69 where a sensing device in the locker can sense the presence and identity of the package)

As per independent Claim 9, 
Neal teaches a delivery system with an electronic locker arrangement comprising: one or more processors of the delivery system; and at least one non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by the one or more processors of the delivery system, cause the delivery system to perform operations comprising: (para. 13, 100, 39-42)
determining a first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
receiving a request to deliver an item, from another electronic communication through the network, to the recipient at the first location (see Neal figure 4A and para. 70-73 where in para. 70 (and para. 61) the user may purchase a product to be delivered to herself or a third-party recipient and in para. 71-73 the user identifies where the product should be delivered; para. 40-42 and 62 for computing device)
determining, based at least partly on the first location, a first electronic locker arrangement to store the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
generating, based at least partly on the request, a system identifier, and the first location of the recipient uniquely corresponding to delivery of the item to the recipient, a string of characters or a QR code as a shipping identifier for the item identifying the item uniquely associated with the recipient and with delivery of the item to the recipient (see Neal para. 73 where the carrier can translate a virtual address; para. 106 and figure 12 where the virtual address contains an arbitrary alphanumeric string, alphanumeric code uniquely identifying the user, user name, error correction code, and additional user information such as city, zip code, state and country; see para. 61, 101-105 where the user specifies delivery options where a postal address corresponds to each delivery option; in table 1100 of figure 11 “each row in the table represents a delivery option and contains a unique identifier of the user who specified this delivery option and the identifier of the postal address identifier corresponding to this delivery option and a Boolean (i.e. true or false or single bit) indicator/flag that identifies the delivery option currently selected as “Active” by the user” and see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”; thus, the shipping identifier is based on a shipping request, the user’s unique ID (system identifier), and the location; see also para. 45-46)
determining that the first location of the recipient has changed to a second location; determining a second electronic locker arrangement to store the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”. See also para. 84 that ETA query happen repeatedly)
electronically communicating through the network, from the delivery system to a computing device of the recipient, an indication to pick up the item from the second electronic locker arrangement (see Neal para. 77, 99-100, and figure 4B where the system notifies the recipient that the parcel has been delivered to the terminal)
receiving a request to access the item stored by the second electronic locker arrangement (see Neal para. 77-78 where after the parcel is stored in the terminal, the terminal is locked and the recipient has to authenticate their identity to unlock the terminal and retrieve the parcel; para. 99-100 where the recipient uses a digital unlocking key to unlock the drop-box) para. 77 “the routine to recognize the parcel and unlock the reserved box can process on the central system 810 or on a processor on the node 802”; see Neal para. 68 where the control units communicate with the central system and communicate with the boxes to lock and unlock after receiving the proper key; para. 64 where the central system receives information from the terminal and transmits box access authorization information being sent from the central system to the terminal)
a code uniquely identifying the recipient with respect to the item (para. 99 where the drop-box receives an electronic locking key from the central system and only the intended recipient possesses the information needed to decode the locking key (and thus open the drop box to retrieve the parcel) and para. 100 where the recipient uses the unlocking key as proof of entitlement to pickup the parcel) 
a control signal for opening the locker of the second electronic locker arrangement storing the item for the recipient (see Neal para. 68 where the control units communicate with the central system and communicate with the boxes to lock and unlock after receiving the proper key; para. 64 where the central system receives information from the terminal and transmits box access authorization information being sent from the central system to the terminal)
Neal does not teach, Shiryan teaches:
determining a first location of a recipient from an electronic communication through a network (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan determining a first location of a recipient from an electronic communication through a network with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 
Neal/Shiryan does not explicitly teach a random or pseudo-random string of characters or a QR code as a shipping identifier. However, Examiner notes that Neal does teach an arbitrary alphanumeric string of characters as a shipping identifier (see citations above).
Zundel teaches:
a random or pseudo-random string of characters or a QR code as a shipping identifier (see para. 6, 27, 53, 65 where the access code is randomly generated)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Zundel a random or pseudo-random string of characters or a QR code as a shipping identifier with the motivation of increasing the security of the locker (by using a randomly generated access code) and increasing the efficiency of the delivery. See Zundel para. 27 “the occupant may configure an access code for the secure delivery. In one embodiment, the access code may be generated in real-time upon request. In some embodiments, the access code may be randomly generated. In some embodiments, generation or selection of the access code may be delayed to after the time of sale. For example, the occupant may choose a delayed generation of an access code when implementing secure delivery when purchasing an item”. See also para. 22-23 where parcels are vulnerable to theft and the present system improves the security of parcel deliveries. 
Neal/Shiryan/Zundel does not teach receiving, by an additional electronic communication through the network, from the computing device of the recipient to the delivery system, a request to access the second electronic locker arrangement, generating a code uniquely identifying the recipient, electronically communicating through the network, from the delivery system to the computing device of the recipient, the code. However, Examiner notes that Neal teaches receiving a request to access the item stored by the second electronic locker arrangement and a code uniquely identifying the recipient with respect to the item (see citations above). 
Gomez Santamaria teaches:
receiving, by an additional electronic communication through the network, from the computing device of the recipient to the delivery system, a request to access the second electronic locker arrangement (para. 53-54 where the user requests the use of a locker; para. 53-63 where in 63, the electronic sending of the access request is performed by the mobile device through wireless communication with the central access control unit)
generating a code uniquely identifying the recipient (para. 53 where an access license is transformed into a QR code and the user can use the QR code to open and close lockers according to their profile; 
electronically communicating through the network, from the delivery system to the computing device of the recipient, the code (para. 56-57 where the mobile device obtains the QR code; para. 53-63 where in 63, the electronic sending of the access request and the obtaining of the access license with the mobile device is performed through wireless communication with the central access control unit)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel invention with Gomez Santamaria with the motivation of increasing the efficiency of the system by “enabling considerable energy savings in the batteries by maintaining the electronics of the lock in a standby mode” (para. 5) and “The present invention has a system and an activation method which adds a form of activation which can be used by any smartphone, maintaining a very low level of consumption of the internal battery of the lock. Thus, it is not necessary to provide the user with additional means for actuating the lockers, such as RFID wristbands or cards” (para. 6). Examiner noting that Neal teaches using an unlocking key stored on a card (para. 100 of Neal) and the Gomez Santamaria modification allows for a recipient to use their mobile device to request access to a locker. Neal/Shiryan/Zundel/Gomez Santamaria does not teach the code for extracting information from the code, by a computing device processor of the computing device of the recipient, receiving, by further electronic communication through the network, from the computing device of the recipient to the delivery system, the extracted information, along with an identifier of the recipient; authorizing access to the electronic locker arrangement by the recipient based on the identifier and the extracted information; and electronically communicating through the network, from the delivery system to the second electronic locker arrangement, a control signal for opening a locker. However, Examiner notes that Neal teaches a control signal for opening the locker of the second electronic locker arrangement storing the item for the recipient (see citation above). 
Pineau teaches:
the code for extracting information from the code, by a computing device processor of the computing device of the recipient, receiving, by further electronic communication through the network, from the computing device of the recipient to the delivery system, the extracted information, along with an identifier of the recipient (para. 175 and figure 21 where the mobile device extracts information from the QR code and sends the extracted information along with an identifier of the mobile device to the server)
authorizing access to the electronic locker arrangement by the recipient based on the identifier and the extracted information (para. 175 where the server checks whether the user corresponding to the identifier of the mobile device has permission to enter the door; para. 220 where the door is a door to a locker)
electronically communicating through the network, from the delivery system to the second electronic locker arrangement, a control signal for opening a locker (para. 175 where if permission is granted the server sends an open door signal to the bridge/door strike causing the door to unlock) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel/Gomez Santamaria invention with Pineau with the motivation of increasing the security of the locker. Gomez Santamaria teaches a QR code which may be used to access lockers and the Pineau modification requires further authentication using the QR code before the user can open the door. 

As per dependent Claim 12, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the system of claim 11.
Neal does not teach, Shiryan teaches: 
electronically communicating through the network, from the delivery system to a second computing device of a courier, a notification indicating at least one of a cancellation of delivery of the item to the first electronic locker arrangement by the courier or that the item will be delivered to the second electronic arrangement (see Shiryan para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location; para. 64-66 where the carrier is chosen to deliver the package to the chosen delivery location)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan electronically communicating through the network, from the delivery system to a second computing device of a courier, a notification indicating at least one of a cancellation of delivery of the item to the first electronic locker arrangement by the courier or that the item will be delivered to the second electronic arrangement with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 

As per dependent Claim 13, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the system of claim 9.
Neal does not teach, Shiryan teaches:
determining the first location of the recipient based at least partly on first Geographic Positioning System (GPS) data electronically communicated from the computing device of the recipient to the delivery system at a first time; and determining the second location of the recipient based at least partly on second GPS data electronically communicated through the network from the computing device of the recipient to the delivery system at a second time that is subsequent to the first time (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker; para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location from NYC recipient’s business to NJ recipient’s home) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan determining the first location of the recipient based at least partly on first Geographic Positioning System (GPS) data electronically communicated from the computing device of the recipient to the delivery system at a first time; and determining the second location of the recipient based at least partly on second GPS data electronically communicated through the network from the computing device of the recipient to the delivery system at a second time that is subsequent to the first time with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 
As per dependent Claim 14, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the system of claim 9.
Neal further teaches:
in response to determining that the first location of the recipient has changed to the second location, determining an additional location of the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”; see para. 105 “if the customer wanted to have a parcel delivered to her apartment building on Saturday but to her office building during the week, she need only give out her virtual address and set the preferences of that address so that the parcel is routed accordingly”)
determining the second electronic locker arrangement based at least partly on the additional location of the item (para. 48-52 “Determine a first carrier…determine a final carrier”; figure 4A-4B and para. 72-77 where in figure 4A the system determines a 1st leg carrier, intermediate carrier, and delivery carrier; and each of the carriers can provide the system with an estimated time of arrival as the carriers move towards the terminal for delivery of the item; para. 73 and 81-85 where the virtual address provided to the carrier provides the carrier with the destination/address of the terminal which is the locker arrangement as seen in para. 57-58 and 67)
Neal does not teach, Shiryan teaches:
determining an additional location of the item based at least partly on at least one of GPS data or an indication, electronically communicated to the delivery system through the network, from a courier computing device to the delivery system, that the item has not been picked up (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker; para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location from NYC recipient’s business to NJ recipient’s home) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan modification with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 

As per dependent Claim 16, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the system of claim 9.
Neal teaches:
in response to determining that the first location of the recipient has changed to the second location, determining an additional location of the item and wherein the determining the second electronic locker arrangement is based at least partly on the additional location of the item (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
Neal does not teach, but Shiryan teaches: 
determining an additional location of the item based at least partly on new location data, electronically communicated through the network, from the computing device of the recipient to the delivery system, based on input by the recipient via an accessibility option of the computing device of the recipient, the accessibility option allowing the recipient to change a delivery location (see Shiryan para. 34-38 where location data of the recipient (collected using recipient’s GPS) and an expected agenda (uploaded by recipient) are used to determine the delivery location for the package; para. 35 the delivery location may be a pickup locker; para. 40-41 where there is a delivery conflict and the recipient can indicate an acceptable alternative delivery location; para. 57 where a shipping error results in a change in the delivery location from NYC recipient’s business to NJ recipient’s home) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal invention with the Shiryan determining an additional location of the item based at least partly on new location data, electronically communicated through the network, from the computing device of the recipient to the delivery system, based on input by the recipient via an accessibility option of the computing device of the recipient, the accessibility option allowing the recipient to change a delivery location with the motivation of increasing the efficiency of the system as in para. 38 of Shiryan “After an expected agenda has been generated for a package recipient, one or more delivery locations and times for delivering a physical package can be identified using in part the expected agenda. In one example, multiple delivery locations can be identified and the delivery locations can be evaluated to determine which delivery location(s) have the greatest change of resulting in a successful delivery of a physical package”. 

As per dependent Claim 21, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaches:
the code uniquely identifying the recipient with respect to the item (para. 99 where the drop-box receives an electronic locking key from the central system and only the intended recipient possesses the information needed to decode the locking key (and thus open the drop box to retrieve the parcel) and para. 100 where the recipient uses the unlocking key as proof of entitlement to pickup the parcel)
Neal/Shiryan/Zundel does not teach, but Gomez Santamaria teaches:
wherein the code further comprises a different QR code (para. 53 where an access license is transformed into a QR code and the user can use the QR code to open and close lockers according to their profile; para. 56-57 where the mobile device obtains the QR code; para. 53-63 where in 63, the electronic sending of the access request and the obtaining of the access license with the mobile device is performed through wireless communication with the central access control unit)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel invention with Gomez Santamaria with the motivation of increasing the efficiency of the system by “enabling considerable energy savings in the batteries by maintaining the electronics of the lock in a standby mode” (para. 5) and “The present invention has a system and an activation method which adds a form of activation which can be used by any smartphone, maintaining a very low level of consumption of the internal battery of the lock. Thus, it is not necessary to provide the user with additional means for actuating the lockers, such as RFID wristbands or cards” (para. 6). Examiner noting that Neal teaches using an unlocking key stored on a card (para. 100 of Neal) and the Gomez Santamaria modification allows for a recipient to use their mobile device to request access to a locker. Neal/Shiryan/Zundel/Gomez Santamaria does not teach, Pineau teaches:
wherein the method further comprises using information from the different QR code to authorize the recipient's identity (para. 175 and figure 21 where the mobile device extracts information from the QR code and sends the extracted information along with an identifier of the mobile device to the server, where the server checks whether the user corresponding to the identifier of the mobile device has permission to enter the door; para. 220 where the door is a door to a locker, where if permission is granted the server sends an open door signal to the bridge/door strike causing the door to unlock) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel/Gomez Santamaria invention with Pineau with the motivation of increasing the security of the locker. Gomez Santamaria teaches a QR code which may be used to access lockers and the Pineau modification requires further authentication using the QR code before the user can open the door. 

As per dependent Claim 24, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaches:
analyzing, by the processor of the logistics management system, location information of the item while the item is in transit, estimating a delivery time, and determining locker availability in the electronic locker arrangement for storing the item (see Neal para. 81-85 and figure 5 where the routing and ETA of the parcel is continuously updated, real time information is used to calculate ETA, and in para. 82 an alternate locker availability is determined in the case that a node is full at the ETA)

As per dependent Claim 25, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaches:
analyzing, by the processor of the logistics management system, real-time location data of the item or recipient data, either of which may be changing dynamically; determining, by the processor of the logistics management system, locker availability in the electronic locker arrangement; and assigning, by the processor of the logistics management system, the locker for storing the item in the electronic locker arrangement (see Neal para. 81-85 and figure 5 where the routing and ETA of the parcel is continuously updated, real time information is used to calculate ETA, and in para. 82 an alternate locker availability is determined in the case that a node is full at the ETA; see also para. 61)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) in view of Zundel et al. (US2017/0236193) in view of Gomez Santamaria et al. (US2020/0410797) in view of Pineau et al. (US2013/0214902) as applied to claim 1 above, further in view of Gentry et al. (US9387928)
As per dependent Claim 2, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaching:
printing a shipping label that includes the shipping identifier (see Neal para. 61-62 where the user sets up their delivery options and where label is printed and affixed to the parcel; para. 73 where the carrier receives the parcel addressed with a virtual address) 
affixing the shipping label to packaging of the item or to the item (see Neal para. 62 where label is printed and affixed to the parcel) 

Neal/Shiryan/Zundel/Gomez Santamaria/Pineau does not teach a zip code corresponding to an additional location of the electronic locker arrangement.

Gentry teaches:
a zip code corresponding to an additional location of the electronic locker arrangement (see Gentry Col. 7 Lines 3-33 where packages can be placed in an individual storage locker based on zip code) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal label to include the Gentry a zip code corresponding to an additional location of the electronic locker arrangement since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Zip codes on shipping labels enable more efficient sorting and routing of packages in a delivery system. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) in view of Zundel et al. (US2017/0236193) in view of Gomez Santamaria et al. (US2020/0410797) in view of Pineau et al. (US2013/0214902) as applied to claim 1 above, further in view of Lievens et al. (US2014/0279658).
As per dependent Claim 8,
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the method of claim 1.
Neal further teaches: 
the location of the recipient is a first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
determining, by the processor of the logistics management system, that the electronic locker arrangement to store the item includes: determining, by the processor of the logistics management system, that a second location of a second electronic locker arrangement is near the first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”)
determining, by the processor of the logistics management system, that a locker of the second electronic locker arrangement is available to store the item during a period of time (para. 58 where reservation of the locker is for a limited time only; para. 62 where available lockers are provided for selection; para. 75-77 where the locker is selected based on likelihood of availability in order to “maximize the effectiveness of the shipping and delivery system where multiple parcels are competing for box space in the terminals”)
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau does not teach determining that a second location of a second electronic locker arrangement is within a threshold distance of the first location. 
Lievens teaches:
determining that a second location of a second electronic locker arrangement is within a threshold distance of the first location (see Lievens para. 39-40 where the pickup locations within a predetermined radius of the user is displayed; para. 60-67 where the user’s GPS location is used in para. 61 and in para. 65-67 the pickup locations within a predetermined distance of the user’s location is used to determine the optimal pickup location; para. 14 for the pickup location which may be a kiosk)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel/Gomez Santamaria/Pineau invention with the Lievens determining that a second location of a second electronic locker arrangement is within a threshold distance of the first location with the motivation of increasing the convenience for the user who will pick up the package as in para. 14 “use attended pickup and delivery/pickup locations to facilitate (1) the convenient delivery of parcels and other items to individuals and (2) the convenient pickup of parcels and other items from individuals who wish to send those items to others”.
Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of  determining that a second location of a second electronic locker arrangement is within a threshold distance of the first location of Lievens for the determining that a second location of a second electronic locker arrangement is near the first location of Neal. Both determinations are selecting a locker which is close to the recipient of the package; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US2007/0192191) in view of Shiryan et al. (US2017/0185961) in view of Zundel et al. (US2017/0236193) in view of Gomez Santamaria et al. (US2020/0410797) in view of Pineau et al. (US2013/0214902) as applied to claim 9 above, further in view of Lee et al. (US9000937).
As per dependent Claim 10, 
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau teaches the system of claim 9.
Neal further teaches wherein: the at least one non-transitory computer-readable storage medium has additional instructions stored thereupon which, when executed by the one or more processors of the delivery system, cause the delivery system to perform additional operations comprising:
determining that the second location is a distance from the first location; determining the second electronic locker arrangement to store the item is based on the second location being a distance from the first location (see Neal para. 57-58 and 67 for description of a terminal; para. 72 and 73 where the carrier receives the parcel addressed with a virtual address and “Translate/compute the virtual address into the address of a terminal located near the recipient/destination”; para. 75 where the parcel can be routed to a first terminal as specified by sender through virtual address or “the parcel can be automatically routed to a second terminal for pickup by the recipient who is closer to the second terminal at 2:00 pm than the first terminal”)
Neal/Shiryan/Zundel/Gomez Santamaria/Pineau does not teach determining that the second location is greater than a threshold distance from the first location.
Lee teaches:
determining that the second location is greater than a threshold distance from the first location (see Column 11 Lines 15-38 where a threshold distance is determined based on the location where the user is currently located and where the user is usually located; Claim 7 “determine whether the distance between the usual location and the current location of the first user is greater than a second threshold”) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Neal/Shiryan/Zundel/Gomez Santamaria/Pineau invention with the Lee determining that the second location is greater than a threshold distance from the first location with the motivation of increasing the efficiency of the invention as the modification allows for the system to determine whether the recipient is at the first location where they were supposed to be to receive a package at a first locker arrangement. 

Closest Prior Art
Current prior art alone or in combination fail to disclose every element of claims 4, 6-7, 17-18, 20, 22-23, and 26-27. Regarding claim 17, Examiner noting the limitations “receiving a second request, electronically communicated through the network, to deliver a second item to the recipient at the second location, determining, based at least partly on the second location of the recipient, a second electronic locker arrangement to store the second item, receiving a third request, electronically communicated through the network, to access the second item stored by the second electronic locker arrangement” as the specific element not disclosed in current prior art alone or in combination.
The following are closest prior art:
Stevens et al. (US2015/0193731) teaches ranking lockers that are proximate to a user’s route.
Robinson et al. (US2015/0106296) teaches deliver a second item to a locker in which a first item is already waiting for a recipient.
Ramakrishnan et al. (US2016/0174185) teaches a first and second location estimation for a user after a time period.
Fallows (US2013/0144800) teaches a merchant system obtaining tracking information through an API. 
Montgomery et al. (US2003/0101143) teaches an API containing the user destination address which is associated with a tracking ID. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                         /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628